DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-8, prior arts do not teach or suggest the combination of the electronic apparatus according to claim 1, in particular, wherein the glass support includes a divided portion that separates portions of the protruding piece that support the first glass plate, and the protruding piece has a notch that does not support the first glass plate at the divided portion, the electronic apparatus further comprises a metal plate that is thinner than a portion of the glass support adjacent to the divided portion, and the metal plate is fixed to the frame and supports the first glass plate together with the glass support, wherein the metal plate supports the first glass plate in the divided portion where the protruding piece of the glass support does not support the first glass plate.

Re claim 9, prior arts do not teach or suggest the combination of the electronic apparatus according to claim 9, in particular, wherein the glass support includes a divided portion that separates portions of the protruding piece that support the glass plate, and the protruding piece has a notch that does not support the glass plate at the divided portion, the electronic apparatus further comprises a metal plate that is thinner than a portion of the glass support adjacent to the divided portion, and the metal plate is fixed to the frame and supports the glass plate together with the glass support, wherein the metal plate supports the glass plate in the divided portion where the protruding piece of the glass support does not support the glass plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841